Citation Nr: 1232400	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-26 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The RO granted service connection for PTSD assigning a 10 percent evaluation effective in April 2008.  The Veteran noted disagreement with this decision in December 2008.  In May 2009, the RO increased the rating for PTSD to 30 percent, effective in April 2008.  He continued to appeal for an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In support of his claim, the Veteran testified at a hearing before a Decision Review Officer's (DRO) in October 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the case to the agency of original jurisdiction (AOJ) for additional development.

As pointed out by the Veteran's representative, the Veteran most recently underwent a VA compensation examination in connection with the claim in October 2008.  At that time, he was diagnosed with PTSD.  The examiner assigned a global assessment of functioning (GAF) score of 60.  VA treatment records from that time period also contain GAF scores of 60.

At his October 2009 hearing, the Veteran stated that the severity of his PTSD symptoms was increasing.  He indicated that his medication was not working.  He reported symptoms that included sleep impairment, flashbacks, hallucinations, social isolation, homicidal ideations, increased irritability, and decreased interest in recreational activities.  

Given that nearly four years have passed since the most recent VA compensation examination, the evidence has become stale, at least as it pertains to the current level of disability.  Moreover, the Veteran's statements reflect that the Veteran's PTSD may have worsened since the October 2008 VA examination.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran reports that he receives regular treatment at the Johnstown, Pennsylvania, Community Based Outpatient Clinic (CBOC).  Updated treatment records should be obtained in light of the remand.

At his hearing, the Veteran stated that his ability to work has decreased significantly due to PTSD.  This statement reasonably raises the issue of entitlement to TDIU.  The Veteran has submitted statement from his supervisor as well as documents associated with the Family and Medical Leave Act.  The United States Court of Appeals for Veterans Claims (Court) has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for a higher initial rating regarding service-connected PTSD.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the RO will have the opportunity to send the Veteran a notice letter for the TDIU issue, ask the prospective VA psychiatric examiner to address the matter, and adjudicate the issue in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran and his representative regarding the claim for a TDIU.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  

2.  Obtain the Veteran's more recent treatment records (since September 2009) from the Johnstown COBC and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, and a thorough discussion of Axis V, with an explanation of the numeric code assigned, should be included.

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  Service connection is currently in effect for PTSD, bilateral hearing loss, and tinnitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal, including the issue of entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


